Citation Nr: 1114646	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-38 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA), to include aphasia, hemiplegia, and hemi paresis. 

2.  Entitlement to service connection for diverticulitis. 

3.  Entitlement to service connection for a right eye disability, to include retinal detachment with blindness.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to December 1968 and from December 1968 to December 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on two periods of active duty service, from August 1965 to December 1968 and from December 1968 to December 1971. Unfortunately, the record contains service records from only his first period of active service.  The RO made several efforts to obtain the Veteran's complete service records from the National Personnel Records Center (NPRC), but a June 2009 response from the NPRC indicated that all available service records had been provided.  

When service treatment records are lost, missing, or destroyed, VA has a heightened duty to assist the Veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The VA Adjudication Procedure Manual (M21-1MR) sets forth the procedure for development of alternate evidence in cases where service records are missing.  Initially, the Veteran should be notified that his records are incomplete.  He should then be asked to submit any service records in his possession and provided a NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  The Veteran should also be informed that he can submit "alternative" sources in place of his missing STRs.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  

In this case, although the Veteran was asked in a June 2009 letter to submit any service records in his possession, he was not provided an NA Form 13055 or informed that he could submit alternate forms of evidence to support his claim.  In accordance with VA's heightened duty to assist, the Board finds that the case must be remanded to allow for further efforts to obtain the Veteran's service records or verify the in-service incurrence of the claimed disabilities.  

Additionally, while a VA Form 646 was prepared in this case prior to certification of the appeal to the Board, the Form 646 was not prepared by the Veteran's representative of record.  VA policy is to afford the representative an opportunity to submit a VA Form 646 prior to certification of an appeal to the Board.  M21-1MR, Part 1, Chapter 5, Section F.  The record indicates that the Veteran's current representative is the South Carolina Office of Veterans Affairs, and a valid VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, is included in the claims file.  However, the November 2010 Form 646 that was completed prior to certification of the case was issued by The American Legion.  The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2010).  Therefore, before the case returns to the Board following completion of the remand instructions, the South Carolina Office of Veterans Affairs should be provided the opportunity to complete a VA Form 646.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the information and procedures set forth in M21-1MR, Part III, subpart iii, Chapter 2, Section E, contact the Veteran and inform him of what alternative forms of evidence may be submitted to substantiate his claims.  The Veteran should also be provided an NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and asked to complete it to allow for further reconstruction of his service treatment records.  
Then assist the Veteran to the extent required by 38 U.S.C.A. § 5103A or applicable law in locating any possible alternative evidence he identifies.

2.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case.

3.  Allow the South Carolina Office of Veterans Affairs an opportunity to complete a VA Form 646 before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

